Citation Nr: 1524507	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-27 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right acromioclavicular joint with limited motion.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left acromioclavicular joint with limited motion.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 and January 2015 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice.  

A January 2015 rating decision shows service connection was denied for a right ankle disability.  In March 2015, the Veteran filed a notice of disagreement (NOD) with the rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). Thus, the issue is reflected on the title page.  

Records in January 2015 indicate the Veteran claims service connection for a cervical spine disability, and bilateral arm and elbow disabilities.  The issues have not been adjudicated by the AOJ and the Board does not have jurisdiction over these issues.  As such, the issues are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral knee disability.  He testified to having injured his knees while playing football during service, and that he has had popping and swelling of the knees, along with fluid that has had to be drained, ever since.  The Board notes the Veteran is competent to report knee injuries during service, and although specific knee injuries are not documented in the service treatment records, the records reflect numerous injuries to other body parts as a result of playing football during service.  

Consistent with the Veteran's testimony with respect to knee injuries during service is a March 2010 VA treatment record noting a history of knee pain since the 1980s.  The impression on x-ray examination of the knees was mild degenerative joint disease of the medial and lateral compartment with patellar spurring, bilaterally.  In April 2015 statements, family members noted having known of the Veteran's knee problems after service in 1982.  

The Veteran has a diagnosis of a bilateral knee disability and asserts that in-service knee injuries caused his current knee disability.  Therefore, the low threshold for a VA examination and opinion has been met with respect the claim of service connection for a bilateral knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, VA examination is warranted with respect to the nature and etiology of the Veteran's bilateral knee disability.  

At the hearing, the Veteran testified that his service-connected right and left shoulder disabilities are worse than since VA examination in August 2010.  Transcript at 9 (2015).  As such, VA examination is warranted to obtain an opinion as to the current nature and severity of the right and left shoulder disabilities.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, the Veteran indicated that he had a claim pending with the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claims.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010). 

Further, VA Vocational Rehabilitation records in June 2014 reflect a determination that it was infeasible for the Veteran to participate in vocational rehabilitation, in significant part due to the severity of his service-connected right and left shoulder disabilities.  Based on the above, the Board finds that a remand is warranted in order to attempt to obtain the Veteran's complete Vocational Rehabilitation records.

Additionally, the TDIU issue must be remanded because the higher rating claims and service connection claims are inextricably intertwined with it and a decision on the TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  As such, the Board finds it must remand the TDIU claim, to be adjudicated after the AOJ has readjudicated the increased rating and service connection claims. 

In addition, as noted in the introduction, the record reflects the Veteran filed a NOD in March 2015 with the denial of service connection for a right ankle disability in a January 2015 rating decision.  A SOC pertaining to service connection for a right ankle disability is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding service connection for a right ankle disability.  The issue is to be certified to the Board only if a timely substantive appeal is received.  

2.  Associate the Veteran's VA Vocational Rehabilitation folder with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

5.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a bilateral knee disability is related to his active service.  The examiner must consider the Veteran's contentions as to knee injuries incurred in service even though such injuries are not documented in the Veteran's service treatment records.

A complete rationale for must accompany all opinions expressed.  

6.  Schedule the Veteran for a VA shoulder examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner should report the ranges of right and left shoulder motion; and the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should also address whether there is ankylosis or impairment of the humerus or clavicle or scapula.  

The examiner is further asked to provide a medical opinion as to the impact of the Veteran's bilateral shoulder on his ability to obtain and/or maintain substantially gainful employment.  

Rationales must accompany all opinions expressed.  

7.  Finally, adjudicate the issue of entitlement to a TDIU and readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

